Award reversed and matter remitted, with costs against the State Industrial Board. It appears that, in addition to the weekly compensation, the carrier is required to pay fourteen dollars a week for maintenance of the claimant in the Utica State Hospital (an institution for the care of the insane), and that a portion thereof is for his board, clothing and maintenance, which properly should be paid by his committee from the compensation awarded him, and the carrier should pay only for the medical, surgical attendance and treatment, as defined by section 13 of the Workmen’s Compensation Law. Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ., concur.